Amendment No. 1 to Employment Agreement

This Amendment No. 1 to Employment Agreement is made as of the 16th day of
December, 2004, by and between Clinical Data, Inc., a Delaware corporation
formerly known as Novitron International, Inc. (together with its subsidiaries
and affiliates hereinafter referred to as the "Company"), and Israel M. Stein,
M.D. (hereinafter referred to as the "Employee").

WHEREAS, the Company and the Employee entered into that certain Employment
Agreement dated as of October 29, 2001 (the "Employment Agreement"), providing
for the employment of the Employee in an executive capacity with the Company
upon the terms and subject to the conditions set forth in the Employment
Agreement; and

WHEREAS, the Company and the Employee now wish to amend the Employment Agreement
in accordance with the terms and conditions set forth in this Amendment No. 1
thereto.

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties, the Company and the Employee, intending to the
legally bound, hereby agree as follows:

Certain Definitions

. Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to such terms in the Employment Agreement.



Employee’s Title

. Upon the effective date of this Amendment No. 1 to the Employment Agreement,
Employee’s title shall be President and Chief Executive Officer of the Company.
The parties expressly acknowledge and agree that the amendment of the Employee’s
title effected pursuant to this Section 2 shall not constitute grounds for
Employee to resign from the Company with good reason under Section 4F of the
Employment Agreement.



No Further Amendment

. Except as expressly amended hereby, the Employment Agreement shall remain in
full force and effect.



IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to the
Employment Agreement as of the date first above written.

> > > > > > > > > > > > Clinical Data, Inc. Employee
> > > > > > > > > > > > 
> > > > > > > > > > > >  

By: ______________________ ______________________________

Name: ____________________ Israel M. Stein, M.D.

Title: _____________________